      Case 2:18-cv-00565-RBS Document 8 Filed 11/14/18 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

LEONID PRAZDNIK. on behalfofhimself and all
others similarly situated,

                             Plaintiff.
                                                               Case No.: 18-cv-00565
                 -against-

GRAN CAFFE GROUP LLC,                                          STIPULATION OF
                                                               VOLUNTARY DISMISSAL
                             Defendant.                        PURSUANT TO F.R.C.P.
                                                               41(A)(l){A)(II)




lT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel that the above-captioned action is voluntarily dismissed. with prejudice,

against Defendant. GRAN CAFFE GROUP LLC, pursuant to the Federal Rule of Civil

Procedure 41 (a)(l )(A)(ii). with the parties to bear responsibility for their respective fees and

costs.


For the Defendant:
                                                     Forth~
By:      u(A
      M~tthe'w C. Monroe, Esq.
      Monroe, LLC
                                                     B;   --~----------------~~,~
                                                          C.K. Lee, Esq.
                                                          Lee Litigation Group. PLLC
      30 S. 15th Street, 15th Floor                       30 East 39"' Street, 2M Floor
      Philadelphia, PA 191 02                             New York. NY 10016
      Telephone: (215) 410-9600                           Telephone: (212) 465- I 188
      Fax: (215) 405-2762                                 Fax: (212) 465-1181
      m@monroelaw .co                                     cklee@leelitigation.com


                                                     Date: _     _,_,_11-tt--'-1_3_,/---'--'J<i5_ _
